Order entered September 10, 2021




                                      In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                               No. 05-21-00314-CV

   IN RE SCOTT PELLEY, P.C., SCOTT PELLEY, AND THE PELLEY
                FAMILY LIMITED PARTNERSHIP

           Original Proceeding from the 15th Judicial District Court
                            Grayson County, Texas
                      Trial Court Cause No. CV-11-1026

                                     ORDER

       Relators have filed a motion for clarification and enforcement of our August
31, 2021 order in this case directing the trial court to rule within thirty days on
Relators’ Request for Order to Return $400,000 Deposit in Lieu of Bond
Wrongfully Distributed by the District Clerk and Motion for Entry of Amended
Judgment for Damages (the motion). Relators inform us that the trial court has
indicated there will be an evidentiary hearing on the motion and the court will hear
evidence from both sides concerning the motion. Relators state that our order did
not remand the case to the trial court for additional evidence but only ordered the
trial court to rule on the motion. Relators ask that we order the trial judge not to
conduct any further evidentiary hearings in this matter.

       The motion was not on appeal but remained before the trial court while
Relators sought a petition for writ of mandamus. The trial court has yet to rule on
the motion, so it has remained pending before the trial court since Relators filed it
nearly two years ago on October 25, 2019. Just as this Court declines to instruct
the trial court on how to rule on the motion, we also decline to instruct the trial
court on what hearings it may conduct and what evidence it may consider in
reaching that ruling. Such matters are within the discretion of the trial court.
      Accordingly, Relators’ motion for clarification and enforcement seeking an
order instructing the trial court not to conduct further evidentiary hearings is
DENIED.




                                           /s/   LANA MYERS
                                                 JUSTICE